Citation Nr: 0218070	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  99-21 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for residuals of 
boils and high fevers.

3.  The propriety of the initial 30 percent rating for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at law


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971.  He received the Combat Infantryman's Badge.  
This matter comes to the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied service connection for 
boils and high fever.  

The appeal also comes from a May 1999 rating decision 
which granted service connection for post-traumatic stress 
disorder (PTSD) and assigned a 30 percent rating, and 
denied service connection for a left knee disability.

Although the issue of service connection for right ear 
hearing loss had been in appellate status, during the 
pendency of this appeal, the RO granted entitlement to 
service connection for bilateral hearing loss.  Thus, this 
issue is no longer in appellate status.  

The veteran's claim was remanded by the Board in March 
2001.  

Although the issue of service connection for flatfeet was 
previously in appellate status, the RO granted service 
connection for said disability in a July 2002 rating 
decision.  Also, the veteran had raised a claim of service 
connection for irritable bowel syndrome, but this claim 
was also granted in the July 2002 rating decision.  


FINDINGS OF FACT

1.  The veteran had a boil removed from his left elbow in 
service; however, the veteran does not suffer any 
residuals from the removal of this boil.  

2.  The veteran does not suffer from any residuals from 
fever during service. 

3.  The veteran was seen for edema in his left knee in 
service; however at separation his lower extremities were 
evaluated as normal.  

4.  Any current left knee disorders are not related to the 
veteran's edema of the left knee in service.  

5.  Throughout the period from the effective date of the 
grant of PTSD, the veteran's PTSD has been productive of 
occupational and social impairment with reduced 
reliability and productivity due to disturbances of 
motivation and mood.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of boils and fever is 
denied.  38 U.S.C.A. §§ 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002). 

2.  Service connection for a left knee disability is 
denied.  38 U.S.C.A. §§ 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002). 

3.  The criteria for the assignment of a 50 percent 
schedular evaluation for PTSD have been met for the entire 
rating period.  38 U.S.C.A. §§ 1155, 5107 (b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2002).  










REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that at the veteran's 
induction examination in September 1968, he was noted to 
have an occasional ache in his left knee.  He was seen in 
October 1969 for an edematous left knee, and later in the 
month for cellulitis of the left knee.  He was seen in 
June and July 1970 for cellulitis and an abscess of his 
left elbow.  On July 4, the boil was healing very well, 
and on July 8, the boil was resolved.  At separation in 
December 1970, the veteran's lower extremities were 
evaluated as normal.  He put a check in the yes box in 
answering whether he had or had ever had boils.  He put a 
check in the no box in answering whether he had or had 
ever had a trick or locked knee.  The physician noted that 
the veteran had had boils in Vietnam.  

Copies of treatment records were submitted from Orthopedic 
Associates from 1986 to 1989.  He underwent surgery on the 
right knee in November 1986.  In April 1989, the veteran 
was seen for a lateral epicondylitis of the left elbow.

The veteran underwent a VA examination for his skin in 
July 1997.  He stated that while in the military in late 
1969 or 1970, he began to experience what were described 
to him as boils.  He stated that initially he would have 
episodes where an elbow would swell, cause considerable 
pain, or a feverish type situation, and a single ruptured 
area with a central core would develop.  He would seek out 
the medical attention of a local corpsman, and would be 
told that he had a boil and be given antibiotics.  He 
stated that he had several of these episodes in his 
elbows, and then an event occurring to one of his knees, 
either right or left.  He had a severe episode of the same 
type of febrile monarticular joint involvement with a 
single lesion.  To the best of the veteran's recollection, 
he had a huge amount of swelling in his knee.  The veteran 
was air evacuated by helicopter out of the jungle area he 
was serving in, and returned to a large base which had a 
tent type hospital.  He stated that he was hospitalized 
for one week.  He recalled that the physician at this 
hospital was quite incensed that the infection had been 
allowed to advance to the state it was in prior to his 
being air evacuated back.  He stated that he was 
hospitalized at this facility for about one week with IV 
antibiotics.  He stated that he returned to his duty in a 
forward area and did resume full duty for the remainder of 
his time in Vietnam.  He denied any recurring episodes 
during his time in the military and denied any recurring 
episodes since departing the military.  There were no 
objective findings.  The veteran's elbows, knees, and all 
major joints all appeared to be perfectly fine.  There was 
no scarring or residuals from any of these infectious 
processes.  Diagnosis was remote history of what sounded 
like, septic joint with infected lesions, with no residual 
noted at this date.  

The veteran underwent a VA examination for systemic 
conditions in July 1997.  The veteran described an episode 
of high fever in the military approximately 4 weeks into 
his basic training at Ft. Lewis.  He was hospitalized at 
the base hospital for 3-4 days, resumed his basic training 
and went on to AIT training.  He stated that upon arriving 
in Vietnam within 3-4 months, he began to experience the 
joint involvement and "boils" that were described in the 
skin examination on this date.  He stated that the only 
episodes of febrile illness that he could recall were the 
episode described at Ft. Lewis, and the episodes described 
in the skin examination.  He denied any recurring febrile 
episodes post-Vietnam or post-military.  There did not 
appear to be any objective findings.  The heart showed 
normal sinus rhythm without heaves, thrills, thrusts, or 
murmurs.  The veteran did not appear to be anemic, and 
there did not appear to be any mental changes.  The skin 
was intact and the musculoskeletal system was intact, as 
was the sensorium.  Diagnosis was remote history of 
several febrile episodes accompanied by what sounded like 
septic involvement or septic arthritis with skin 
involvement.  

Copies of VA treatment records were submitted from 1999.  
A treatment record from July 1999 diagnosed the veteran 
with PTSD, chronic, and assigned a GAF score of 48.  He 
was seen in September 1999 for chronic PTSD, and 
depression, not otherwise specified.  His chief complaint 
was persistent tiredness.  

The veteran was seen in February 1999 by the Orthopedic 
Specialists of Nebraska for left knee pain and discomfort.  
The examiner's impression was probably septic prepatellar 
bursitis, although the examiner could not rule out the 
possibility of a septic arthritis of the left knee, with 
some residual secondary to the septic process.  

The veteran underwent a VA psychiatric examination in 
March 1999.  The veteran reported that he did not do a lot 
of socializing with friends, only with immediate relatives 
and family members.  He was quite isolated in his social 
activities at this time.  Examination showed that the 
veteran was appropriately dressed and groomed.  He 
maintained good eye contact.  He was clear and coherent 
and oriented to name, place, date, and the present 
situation.  His speech was clear, fluent, coherent with 
relevant and logical context, and appeared to be of 
average intelligence.  There was no abnormal thought 
process.  He denied hallucinations or delusions.  There 
were no abnormal impulses reported.  He denied suicidal or 
homicidal thoughts.  He remained appropriate with good 
interaction and appropriate communication.  There was no 
indication of any organic process.  His insight and 
judgment were intact.  His affect and mood were quite 
depressed, but there was no emotional guarding noted.  He 
admitted to being on antidepressants, which apparently had 
helped his depression.  He had good logical sense until he 
could not hold the tears when he started talking about 
friends dying in Vietnam.  There was no psychological 
testing needed.  Diagnosis was PTSD, mild to moderate, 
prolonged.  The veteran's GAF was 70.  The examiner 
commented that the veteran appeared to be suffering from 
prolonged and extended PTSD, of which intervening 
depression and anxiety had continually effected the 
veteran's current lifestyle and day-to-day functioning.  

The veteran's claim was remanded in March 2001.  
Thereafter, the veteran was scheduled for VA psychiatric 
and orthopedic examinations in September 2001 for which he 
failed to report.

Dr. M. C., a private psychologist, submitted a letter 
dated April 2001.  The veteran worked full-time and was 
married.  His non-working activities were extremely 
restrictive.  His flow of conversation were within normal 
limits with respect to pressure and rate, but his tone 
sometime becried his generally low mood and his basic 
manner of communicating was with very poor eye contact and 
a generally low voice that was intelligible.  His 
associations were logical and his stream of mental 
activity was highly within normal limits, although he did 
become circumstantial at times.  There were no loose 
associations nor any other real symptom of psychopathology 
insofar as the veteran's verbal output was concerned.  His 
affect and mood were decidedly depressed.  He did not 
appear to have any mood swings, but stated that he could 
get irritable at times.  No preoccupations, compulsions, 
or delusions were noted.  His sensorium appeared to be 
operating adequately and he was oriented in all spheres.  
He was not confused or disoriented.  His insight was fair.  
His judgment for everyday events was determined not to be 
as acute possibly.  Diagnostic impression was PTSD, 
chronic, depressive disorder, and alcohol abuse in 
remission.  His GAF was recorded as 50/?.  

In a July 2001 statement, the veteran's representative 
contended that he did not want another examination.  He 
argued that the request for another VA examination was 
arbitrary and capricious considering that the veteran had 
been examined by a private examiner.  

Copies of VA Medical Center treatment records were 
submitted from June 1999 to March 2002, showing continued 
treatment for PTSD.  His GAF score during this time ranged 
from 48 to 55.  

The RO sent the veteran a letter dated March 2002 in which 
it advised the veteran of the consequences of failing to 
report for a VA examination pursuant to 38 C.F.R. § 3.655.  

Copies of VA Medical Center treatment records were 
submitted from 2002.  They show that the veteran continued 
to be seen for his PTSD.  His GAF was 55 in April 2002.  






Analysis

Compliance with the Veterans Claims Asssistance Act of 
2000

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any 
information that is necessary to substantiate the claim 
for benefits.  The VCAA also created 38 U.S.C.A. § 5103A, 
which codifies VA's duty to assist, and essentially states 
that VA will make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, 
for the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.159).  The intended 
effect of the implementing regulations was to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present 
case, and will be collectively referred to as "the VCAA."

While the VCAA was enacted during the pendency of this 
appeal, and was not specifically applied by the RO, there 
is no prejudice to the appellant in proceeding with this 
appeal, because the requirements under the VCAA have been 
satisfied. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, the RO notified the veteran 
of the reasons for its decision, as well as the laws and 
regulations applicable to his claim.  This information was 
provided in the May 1999 and August 1999 Statements of the 
Case as well as in the April 2000 and March 2002 
Supplemental Statements of the Case.  In these documents, 
the RO also provided notice of what evidence it had 
considered.    

In June 2001 and March 2002, the RO sent the veteran a 
VCCA letter.  In said letters, the RO asked the veteran to 
tell it about any additional evidence he wanted obtained.  
The letters told the veteran that the RO was required to 
make reasonable efforts in obtaining relevant records and 
to inform the veteran about the attempts.  Throughout the 
appeal and in the VCAA letter, the veteran has been asked 
to provide VA with information about other evidence that 
might be available, and was told VA would assist him in 
obtaining additional evidence (such as private medical 
reports and reports from federal agencies).  In short, the 
RO has informed the appellant which information and 
evidence that the appellant was to provide to VA and which 
information and evidence that the VA would attempt to 
obtain on behalf of the appellant.  38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in 
this claim, further development is not needed to comply 
with VCAA.  The veteran has been informed of the 
information and evidence needed to substantiate his claim, 
and he has been made aware of how VA would assist him in 
obtaining evidence and information.  He has not identified 
any additional, relevant evidence that has not been 
requested or obtained.  The veteran was scheduled for a VA 
examinations regarding the current severity of his PTSD, 
and regarding the question of service connection for 
residuals of his boils and left knee, but did not report 
for said examinations.  As will be explained below, the 
veteran was informed of the consequences of failing to 
report for the examinations.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.  
In short, the requirements under the VCAA have been met.  







Entitlement to service connection for a left knee 
disorder, and for residuals of boils and high fevers.

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must 
demonstrate that the current disability is the result of a 
disease or injury that either began in or was aggravated 
by service.  38 U.S.C.A. § 1110 (West Supp. 2002).  The 
mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is established by 
continuity of symptomatology, there must be medical 
evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d). 

Degenerative joint disease is considered a chronic disease 
and shall be granted service connection although not 
otherwise established as incurred in service if manifested 
to a degree of 10 percent or more within one year 
following service provided the rebuttable presumptions of 
38 C.F.R. § 3.307 are also satisfied.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2002).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior thereto.  Only 
such conditions as are recorded in examination reports are 
to be considered as noted.  38 U.S.C.A. § 1132 (West 
1991); 38 C.F.R. § 3.304 (b) (2002).  

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the 
natural progression of the disease.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during 
wartime service.  This includes medical facts and 
principles which may be considered to determine whether 
the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during 
service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior 
to, during and subsequent to service.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306. (2002).

When a claimant does not have good cause, and fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655 
(2002).

In short, the preponderance of the evidence is against the 
veteran's claim.  Regarding his left knee, the veteran was 
scheduled for an examination in April 2001.  However, the 
veteran did not report for said examination.  He was 
informed of the consequences of not reporting for an 
examination (that is, the fact that his claim would be 
decided based on the evidence of record) in the March 2002 
supplemental statement of the case, and in letters sent in 
March and May 2002.  

Although the veteran was noted to have an occasional ache 
in his left knee at induction in September 1968, and was 
seen in October 1969 for his left knee, those are the only 
entries noted for the veteran's left knee during service.  
At the veteran's separation examination in December 1970, 
his lower extremities were evaluated as normal.  There are 
no post-service treatment records regarding the veteran's 
left knee until a February 1999 treatment record by the 
Orthopedic Specialists of Nebraska for possible septic 
arthritis of the left knee.  In light of the long gap 
between when the veteran was seen during service and after 
service for his left knee, and the fact that no nexus 
opinion has been provided to connect the current left knee 
disorder and the one noted in service (it is again noted 
that the veteran did not appear for a VA examination which 
would have addressed this question), his claim must be 
denied.  

Regarding any residuals of boils and high fever from 
service, the preponderance of the evidence is also against 
this claim.  Although the veteran was treated for boils in 
July 1970, at separation in December 1970, his skin was 
evaluated as normal.  At a VA examination in July 1997 for 
the veteran's skin, the examiner provided a diagnosis of 
what sounded like septic joint with infected lesions, with 
no residual.  Similarly, at a VA examination in July 1997 
for "systemic conditions", the examiner noted a history of 
several febrile episodes, but indicated that there did not 
appear to be any objective findings.  With no residuals 
from boils noted during service, and no objective findings 
of febrile illness, the veteran's claim of service 
connection for residuals of boils and high fever must also 
be denied.  

Although the veteran claims that he has residuals from 
boils and fever from his time in service, and that he has 
a left knee disability related to service, he is not a 
medical professional who can make such determinations.  
The veteran is competent to describe symptoms he had 
during service, but as a lay person, he is not competent 
to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

As the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the veteran's claim of service connection for 
residuals of boils and fever and a left knee disability 
must be denied.  38 U.S.C.A §5107 (West Supp. 2002).








 The propriety of the initial 30 percent rating for post-
traumatic stress disorder (PTSD).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a 
service-connected condition.  In Fenderson, the Court held 
that the evidence from the entire rating period, not just 
the most recent evidence, must be taken into account in 
the initial rating, and that the rating must consider 
whether stepped ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial 30 percent rating 
assigned following the grant of service connection.  
Therefore, all of the evidence following the grant of 
service connection (not just the evidence showing the 
present level of disability) must be considered in 
evaluating the veteran's claim.  The RO did consider all 
of the evidence following the grant of service connection 
so the veteran's claim is in appropriate appellate status.  

The veteran's service-connected PTSD is currently 
evaluated as 30 percent disabling under the provisions of 
Diagnostic Code 9411 of the Schedule for Rating 
Disabilities, 38 C.F.R. § 4.130 (2002).  As the veteran's 
claim was received in August 1998, the regulations 
pertaining to rating psychiatric disabilities as revised 
effective from November 7, 1996 are for application in 
this case.  The revised regulations are cited, in 
pertinent part, below:

The new general rating formula for mental disorders to 
include PTSD, under 38 C.F.R. § 4.130, Diagnostic Code 
9411, effective November 7, 1996, are as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances ( including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

According to the Fourth Volume of the Diagnostic and 
Statistical Manual (DSM-IV), a GAF score of between 51 and 
60 means that the veteran has either moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF score of between 41 and 50 means that 
the veteran has either serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).  

The veteran does not meet all the criteria for a 50 
percent rating for PTSD.  For example, the evidence does 
not show flattened affect, circumstantial, circumlocutory, 
or stereotyped speech, difficulty in understanding complex 
commands, impairment of short- and long-term memory, 
impaired judgment, or impaired abstract thinking.  

However, the VA examiner and Dr. M. C. both provided a GAF 
score of 50 for the veteran.  According to the DSM-IV, a 
GAF score of between 41 and 50 means that the veteran has 
either serious symptoms or serious difficulty in social, 
occupational, or school functioning.  The veteran's VA 
Medical Center treatment records have also showed low GAF 
scores (between 48 and 55).  Also, the evidence shows that 
the veteran has disturbances of motivation and mood (at 
his March 1999 VA examination, his mood was quite 
depressed and Dr. M. C. commented in April 2001 that the 
veteran's mood was decidedly depressed).  Accordingly, 
pursuant to 38 U.S.C.A. § 5107 (b), the evidence shows 
that when the veteran is granted the benefit of the doubt, 
his manifestations approximate the criteria for a 50 
percent rating for PTSD.  

Regarding the criteria for a 70 percent rating, the 
veteran does not meet the majority of the criteria.  The 
veteran denied having suicidal ideation at his March 1999 
VA examination.  The veteran's speech was clear and 
coherent at his March 1999 VA psychiatric examination.  
There were no abnormal impulses reported at the veteran's 
March 1999 VA examination.  Regarding personal appearance 
and hygiene, he was described as appropriately dressed and 
groomed at his VA examination.  The evidence does not show 
obsessional rituals or spatial disorientation.  The 
evidence does not show near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively.  While there is some 
evidence showing difficulty in adapting to stressful 
circumstances and difficulty in establishing and 
maintaining effective relationships, on balance, the 
totality of the evidence is against a finding of a 70 
percent rating for PTSD.

Based on the foregoing, the veteran's initial rating for 
his PTSD is increased to 50 percent for the entire rating 
period from the grant of service connection to the 
present.  38 C.F.R. § §4.7, 4.126, 4.130, Diagnostic Code 
9411 (2001).

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards. 38 C.F.R. § 3.321(b).  
The evidence does not show that the veteran has had 
frequent periods of hospitalization, or marked 
interference with employment.  There are no unusual 
manifestations regarding the veteran's disability.  

ORDER

Entitlement to service connection for residuals of boils 
and fever is denied.  

Entitlement to service connection for a left knee 
disability is denied.  

Entitlement to an initial 50 percent evaluation for PTSD 
is granted for the entire rating period.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

